DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 2, 7-9, and 14-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Jin et al. (CN 112339523).
Referring to the translated version of the prior art, of Jin et al. shows a heat pump system for a vehicle (Abstract), the heat pump system comprising:  an air conditioner apparatus 10 connected to a first refrigerant line 11 through which a first refrigerant is circulated, and including a first condenser 12, a first expansion valve 14, a first evaporator 15, and a first compressor 17; a sub-centralized energy (CF) module 30 including a second evaporator 36 connected to the first refrigerant line to adjust a temperature of the first refrigerant as recited along a second refrigerant line 31 (see pages 8-9); and a gas injection unit 50 provided in the air conditioner apparatus to increase a flow rate of the first refrigerant circulating in the first refrigerant line by bypassing a part of the of the first refrigerant to the first compressor in a heating mode or a low-temperature dehumidification mode of the vehicle (page 10, paragraphs 3-4 of the translated version); wherein the first evaporator is positioned in series with the second evaporator in the first refrigerant line (see Fig. 1).  Regarding claim 2, the sub-CE module includes a second compressor 35 as recited; a second condenser 34 as recited; a second expansion valve 35 connected to the second condenser as recited; and the second evaporator connected to the second expansion valve through the second refrigerant line, and configured to evaporate the second refrigerant as recited.  Regarding claim 7, the expansion valves are electronic expansion valves (page 4).  Regarding claim 8, the gas injection unit includes a flash tank 51 is provided in the first refrigerant line between the second condenser and the first expansion valve (page 10, paragraph 9) as recited; a bypass line 53 as recited; a valve 55 in the bypass line; and an expansion valve 57 between the first condenser and the second condenser as recited.  The expansion valve 57 expands the first refrigerant as recited in claim 9.  Regarding claim 13, the second compressor has a capacity smaller that that of the first compressor (page 9, paragraph 3).  The sub-CE module operates in the heating or mow-temperature modes as recited in claim 14.  Regarding claim 15, the first condenser is connected to a radiator 3 and a heater 5 through a coolant line as recited (page 7, paragraph 11).  Regarding claim 16, the first condenser is configured to supply a coolant as recited.  Regarding claim 17, the first evaporator is connected to an electrical component 7 and a battery module through a coolant line 2 to absorb waste heat of the electrical component as recited.  Regarding claim 18, an accumulator 16 is provided in the first refrigerant line between the first evaporator and the first compressor (page 8, paragraph 9).  Regarding claim 19, the first and second refrigerants are different from each other (page 5, paragraph 9).  Regarding claim 20, the first expansion valve expands the first refrigerant introduced into the first refrigerant line and introduces the first refrigerant into the first evaporator as recited (page 7).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3, 4, 6, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (from above).
Jin et al. does not show the first condenser or the second evaporator being detachable as recited, however, it would have been obvious to one having ordinary skill in the art at time the invention was made to have made various parts to be detachable in order to replace the parts as necessary.  Regarding claim 6, the first expansion valve is between the first evaporator and the second evaporator, and the valve being detachably coupled as recited would also have been obvious to one having ordinary skill in the art at the time the invention was made so that it may be removed and replaces if necessary.  Regarding claim 10, the expansion valve 57 being detachable would have been obvious to one having ordinary skill so the valve could be removed and replaced.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim  17 recites the limitation "the coolant line.”  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
9.	Claims 5, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763